Title: [Diary entry: 8 January 1772]
From: Washington, George
To: 

8th. Engaged to advance by, or at the April General Court for the use of Mr. Bryan Fairfax £150, or thereabouts, to discharge the Balle. of his Bond to Doctr. Savage. Also promised, if I could, to take up a Bill of Excha. of about £160 Sterg. with Int[eres]t thereon at the same time; In consideration of which I am to have the liberty of taking any of the Tracts of which he has given me a Mem[orandu]m at the prices there Stipulated in case I like them, or either of them upon examination thereof within  Months from this date. If not he is then to become my Debtor for the money I shall advance on these two Accts. Receivd 563½ Bushels of Oats from Arlington.